Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of defen*981dant under the Fifth and Fourteenth Amendments were denied. Defendant argued that he had been deprived of his fundamental constitutional rights to a fair trial and to due process of law by the use at trial on cross-examination of a conversation with the arresting officer in the absence of the requisite warnings. (Miranda v. Arizona, 384 U. S. 436.) The Court of Appeals considered this contention and held that there was no violation of defendant’s constitutional rights. [See 26 N Y 2d 781.]